Citation Nr: 1813909	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been introduced to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and/or anxiety disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and/or anxiety disorder.	

3. Entitlement to service connection for dental and gum disease.
	 
4. Entitlement to service connection for acne.
	
5. Entitlement to an initial disability rating in excess of 60 percent for analgesic nephropathy with stage 3 chronic kidney disease.
	
6. Entitlement to a disability evaluation in excess of 10 percent for tinnitus.

7. Entitlement to a disability evaluation in excess of 10 percent for right lower extremity sciatic nerve radiculopathy.

8. Entitlement to a disability evaluation in excess of 10 percent for left lower extremity sciatic nerve radiculopathy.
	
9. Entitlement to an effective date earlier than July 12, 2016 for the award of service connection for analgesic nephropathy with stage 3 chronic kidney disease.
	
10. Entitlement to an effective date earlier than April 1, 2014 for the award of service connection for tinnitus.
	
11. Entitlement to an effective date earlier than January 6, 2016 for the assignment of a 10-percent evaluation for right lower extremity sciatic nerve radiculopathy.
	
12. Entitlement to an effective date earlier than January 6, 2016 for the assignment of a 10-percent evaluation for left lower extremity sciatic nerve radiculopathy.
	
13. Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1974 to October 1976, with additional periods of active duty for training (ACDUTRA) during Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines. 

The claims for service connection for acne and a dental disability were remanded by the Board for additional development in January 2015 and August 2015.  They have been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for an acquired psychiatric disorder, a tooth and/or gum disorder, chronic acne, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for an acquired psychiatric disability was denied in an October 2011 Board decision.  The Veteran was informed of that decision and his appellate rights, but did not appeal.

2. Evidence received into the record since the October 2011 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disability.

3. The Veteran's service-connected tinnitus is manifested by recurrent ringing in the ears and does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

4. There is no document prior to the April 2014 claim for service connection for tinnitus that may be construed as a formal or informal claim of entitlement to service connection for tinnitus.

5. The Veteran's bilateral radicular symptoms are characterized by no more than mild intermittent pain and mild numbness. 

6. Prior to January 6, 2016, it was not factually ascertainable that the Veteran's service-connected lumbar spondylosis was accompanied by radicular symptoms on either the right or left side.

7. The Veteran's service-connected chronic kidney disability has been manifested by slightly elevated creatinine levels and transient edema, with normal diagnostic imaging of the kidneys and no significant functional impact.

8. There is no formal or informal claim prior to the July 12, 2016 claim for service connection for a kidney disability.


CONCLUSIONS OF LAW

1. The October 2011 Board decision denying entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C. § 1705(c); 38 C.F.R. § 20.1103 (2017).

2. The evidence received since the October 2011 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3. The criteria for a disability evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.87, Diagnostic Code 6260.

4. The criteria for an effective date earlier than April 1, 2014, for the grant of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.400.  

5. The criteria for ratings in excess of 10 percent for right and left lumbar radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.87, Diagnostic Code 8520.

6. The criteria for an effective date earlier than January 6, 2016, for the grant of a separate 10 percent rating for right and left lumbar radiculopathy have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.400.  

7. The criteria for an evaluation in 60 percent for chronic kidney disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.87, Diagnostic Code 7530 (2017).

8. The criteria for an effective date earlier than July 12, 2016, for the grant of service connection for a kidney disability have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.400.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent the Veteran letters throughout the appeal period which set out the type of evidence needed to substantiate the claims.   

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claims for increase.  These examinations shall be discussed in detail below.  On the whole, the Board finds the examinations adequate, because they have included reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Whether new and material evidence has been introduced to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and/or anxiety disorder

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claim for service connection for an acquired psychiatric disability was denied in an October 2011 Board decision.  No appeal was made from this decision. Since that time, the Veteran has advanced additional evidence, including medical treatment records and lay statements in support of his claim that shed additional light on the nature of his disability.  The Board finds this evidence "new," because it postdates the aforementioned Board decision.  The Board also finds the new evidence "material," because it bears directly on points at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claims.  Consequently, the claim of service connection for an acquired psychiatric disability is reopened.

Entitlement to an evaluation in excess of 10 percent for tinnitus

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinnitus is evaluated as 10 percent disabling under Diagnostic Code 6260.  He seeks a higher initial rating.  Under Diagnostic Code 6260, a 10 percent evaluation is assigned for recurrent tinnitus.  This is the maximum schedular rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

Only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the Veteran is receiving the maximum schedular rating available for tinnitus, and no higher schedular rating is legally available.

As tinnitus has its own code, Diagnostic Code 6260, no rating by analogy under other codes is permissible; thus, a higher rating under another code provision is not warranted.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities involving tinnitus that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected tinnitus, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating under Diagnostic Code 6260 contemplates any level of recurrent tinnitus.  This specifically contemplates and compensates the Veteran for the symptoms of ringing in the ears that he experiences.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In sum, the Veteran is in receipt of the maximum schedular evaluation for tinnitus and evidence does not support the proposition that the Veteran's service-connected tinnitus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and thus, referral for extraschedular consideration is not warranted.  The appeal is denied.

Entitlement to an effective date prior to April 1, 2014 for the grant of service connection for tinnitus

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Prior to March 24, 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  See Brokowski, 23 Vet. App. at 84 (2009).  On or after March 24, 2015, a claim must be submitted on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  

The outcome of this claim turns on the date of claim because entitlement arose during service and the date the claim was received will thus be the later of the two dates. Turning to the date of claim, the Veteran's claim for service connection for tinnitus was denied in a November 2007 Board decision.  The Veteran did not appeal the decision and the decision became final.  Thus, there is no pending claim prior to November 2007.  For the period after November 2007, an April 1, 2014, VA Form 21-526 was submitted seeking entitlement to service connection for hearing loss.  Based on a sympathetic reading of the April 2014 Form 21-526, the Veteran's claim for service connection for tinnitus was reopened in a January 2015 Board decision, which remanded the matter for additional development.  Service connection was subsequently granted effective April 1, 2014, based on the aforementioned VA Form 21-526 received on that date.  The record reflects no other documents or claims, formal or informal, specifying an intent to apply for benefits for tinnitus, filed prior to April 1, 2014, and following the November 2007 Board decision.  As such, there is no basis to award an earlier effective date for the grant of service connection for tinnitus as the earliest date a claim was received after the last final denial in November 2007 is April 1, 2014.  Since the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107(b).




Entitlement to evaluations in excess of 10 percent each for right and left lumbar radiculopathies

The Veteran is currently in receipt of evaluations of 10 percent each for right and left lumbar radiculopathy, secondary to his service-connected low back disability.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

January 2016 clinical records demonstrate complaints of pain radiating from the low back into the bilateral lower extremities, these symptoms were not found to be present at the Veteran's March 2015 VA lumbar examination.  These new symptoms appear to have continued, the Veteran complaining of ongoing radicular pain at his August 2016 lumbar examination.  The examiner who conducted that examination indicated the Veteran's bilateral radicular symptoms were mild, characterized by mild intermittent pain and mild numbness.  

Nowhere in the record is there evidence of radicular symptoms that are more than mild.  For instance, the Veteran's lower extremity strength and sensation are normal, and he has demonstrated full muscle strength throughout both legs, with no muscle atrophy.  Further, no treating or examining provider has ever characterized the Veteran's radicular symptoms as "moderate" or "severe" in any respect.  As such, a rating in excess of 10 percent for radiculopathy in either lower extremity is unwarranted.  

In so finding, the Board has given consideration to the Veteran's statements, and found them credible and consistent with the evidentiary record.  In particular, his symptoms of pain and numbness have been considered in finding mild incomplete paralysis of the sciatic nerve.  To the extent the Veteran contends his lower extremity radiculopathy is more severe in degree, the Board places greater probative weight on the clinical findings of the trained professionals who have greater expertise in measuring motor, sensory and reflex abnormality.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).



Entitlement to an effective date prior to January 6, 2016 for the grant of service connection for right and left lumbar radiculopathies

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2017). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2017); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C. 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1)(2) (2017).  

Here, the Veteran's radicular symptoms are service-connected as secondary to his service-connected lumbar spondylosis, which condition is service-connected effective April 1, 2014.  

The assignment of an effective date for the secondarily service-connected radiculopathies therefore turns on the date that it was factually ascertainable that assignment of separate compensable ratings became warranted.  In the instant case, the January 6, 2016 effective date for right and left lumbar radiculopathies was assigned because that was the date on which clinical records from the VA Manila Outpatient Clinic first reflected the Veteran's service-connected lumbar disability was also productive of radiculopathy.  Such a showing is not found in the record prior to that date.  

The Veteran underwent a VA lumbar examination in March 2015.  The examiner explicitly noted that the Veteran evinced no radicular signs or symptoms affecting either side, and the Veteran does not appear to have advanced radicular complaints during that examination.  Moreover, treatment records are silent for radicular complaints, and the record is bare of neurological testing establishing a basis for a radiculopathy diagnosis, prior to January 6, 2016.  However, in addition to the aforementioned clinical records from the VA Manila Outpatient Clinic, August 2016 VA examination notes reflect complaints of bilateral radicular symptoms, with intermittent mild pain, as discussed above.

In sum, there is no basis in the record for assignment of an earlier effective date for right or left lumbar radiculopathies, as this was the first date that it was factually ascertainable that these conditions existed.  Accordingly, as the evidence preponderates against the claim, it must be denied.

Entitlement to an evaluation in excess of 60 percent for analgesic nephropathy with stage 3 chronic kidney disease

The rating criteria for renal dysfunction provide for a 60 percent rating when there is constant albuminuria with some edema, or a definite decrease in kidney function, or hypertension at least 40 percent disabling under DC 7101.  38 C.F.R. § 4.115a.  An 80 percent disability rating is assigned when renal dysfunction is manifested by persistent edema and albuminuria with a BUN level of 40 to 80 mg% or a creatinine level of 4 to 8 mg% or generalized poor health characterized by lethargy weakness, anorexia, weight loss, or limitation of exertion.  Id.  The maximum rating of 100 percent is available where the Veteran's renal dysfunction requires regular dialysis or precludes more than sedentary activity from one of the following:  persistent edema and albuminuria or BUN level more than 80mg% or a creatinine level more than 8mg% or markedly decreased function of the kidney or other organ systems, especially cardiovascular.  Id.

The Veteran underwent a VA kidney examination in November 2016.  At that examination, the Veteran endorsed a longs history of non-steroidal anti-inflammatory pain medication usage to manage his musculoskeletal symptoms.  The Veteran's creatinine levels were noted to be elevated (with a reading of 1.37 mg/dl,) with a notation confirming that the record showed slightly higher levels a week prior to examination.  However, the Veteran demonstrated adequate urine output, with only transient edema, no hypertension, no heart disease, no renal tubular disorder, no pyelonephritis, no history of renal calculi, and no recurrent urinary tract infections.  The examiner concluded that based on a record review and examination, the Veteran's kidney condition would have no impact on his ability to work.

A July 2016 kidney ultrasound showed the Veteran's kidneys were normal in size and appearance; the ultrasound was characterized as normal.  The record is otherwise bare of evidence of kidney dysfunction during the current appeal period.  

As the evidence set forth above shows, the Veteran's symptoms do not approach the criteria for an 80 percent evaluation.  His creatinine levels have been measured well below the 4 mg% threshold, and there is no evidence on examination of the generalized "poor health" such as lethargy, weakness, weight loss or limitation of exertion, as contemplated by the 80 percent rating criteria.  Again, following a thorough record review and examination, the VA examiner explained the Veteran's kidney condition would not be expected to have any significant functional impact.  Further, he has not been shown to have persistent edema; rather, edema has been characterized as only "transient."  

In sum, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply and the claim for a rating in excess of 60 percent for chronic renal disease must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.



Entitlement to an effective date prior to July 12, 2016 for the grant of service connection for analgesic nephropathy with stage 3 chronic kidney disease.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  These amendments are effective for claims filed on or after March 24, 2015.  

While entitlement to a kidney disability may have arisen prior to July 12, 2016, the effective date is assigned based on whichever is later, the date the claim was received or the date entitlement arose, thus, this case turns on the date the claim was received, as that is the later date.  The record does not reflect any informal claim of record for service connection for a kidney disability, and specifically, not informal claim is of record prior to March 24, 2015, the date that the regulations changed to require claims to be filed on applications prescribed by the Secretary.  The first claim received by VA in connection with is kidney condition was when the Veteran filed a VA Form 21-526 on July 12, 2016, which form was accompanied by a statement in which the Veteran stated "[p]lease schedule me an appointment for MRI because I have a kidney failure stage 2," which the Board regards as a formal claim for service connection for a kidney disability.  As this claim received July 12, 2016, is the first and only claim of entitlement to service connection for a kidney condition, there is no basis in the record to award an earlier effective date for the grant of service connection for a kidney disability.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107(b).

ORDER

The claim for entitlement to service connection for an acquired psychiatric disability is reopened, and to this extent only, the appeal is granted.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an effective date earlier than April 1, 2014 for the grant of service connection for tinnitus is denied.

Entitlement to evaluations in excess of 10 percent for right and left lumbar radiculopathy is denied.

Entitlement to an effective date earlier than January 6, 2016 for the grant of compensation for right and left lumbar radiculopathy is denied.

Entitlement to an evaluation in excess of 60 percent for chronic kidney disability is denied.

Entitlement to an effective date earlier than July 12, 2016 for the grant of service connection for chronic kidney disability is denied.


REMAND

The remaining claims on appeal require additional development before they can be finally adjudicated.  With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Board observes that he has not been afforded a VA examination to explore the etiology of his mental symptoms.  The Board also notes that the Veteran's psychiatric disorder has been alternately characterized as major depression, anxiety disorder, and posttraumatic stress disorder (PTSD); however, with respect to PTSD, adequate stressor verification been not conducted at the RO level.  Hence, on remand, the RO must conduct the appropriate verification, to include affording the Veteran the opportunity to submit additional statements and evidence in support of his contentions. 

With respect to the other service connection claims, including for a dental condition and for acne, the Veteran must be afforded VA examinations to explore the etiology of these conditions.  With regard to the Veteran's dental disorder, the examiner must explain whether any loss of teeth owes to loss of the maxilla or mandible.  As regards the Veteran's chronic acne, the examiner must determine whether such a condition predated the Veteran's service, and, if so, whether it was aggravated beyond its normal course of progression by any aspect of the Veteran's active duty service.  

Finally, the Veteran's claim for assignment of a TDIU is inextricably intertwined with the above-discussed claims, and, as such, must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.)

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization, update the file with any VA or private treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. Conduct the appropriate development to verify any reported PTSD stressors.  The AOJ should advise the Veteran that he may submit lay statements that may tend to corroborate his claimed stressors, including the dates and locations thereof.  All attempts to verify the Veteran's reported PTSD stressors must be documented in the claims file.

3. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder other than anxiety disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than anxiety disorder.  He or she should specifically indicate whether the Veteran has major depressive disorder, anxiety disorder, and/or PTSD.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated beyond its normal course of progression by the Veteran's service-connected left knee disability, or by any other physical ailment.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should consider the criteria of both the DSM-IV and the DSM-V in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

4. Schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his tooth and gum disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a) Please identify by medical diagnosis the Veteran's tooth and/or gum disorder(s).  The examiner is directed to note specifically whether loss of teeth is due to loss of part of the maxilla or mandible.

(b) For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the condition began in service or is otherwise related to service?

5. Schedule the Veteran for an examination by an appropriate medical profession to ascertain the nature and etiology of his acne and/or other skin disorder, excluding tinea pedis.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a) Please identify by medical diagnosis the Veteran's skin disorder, to include an opinion as to whether a diagnosis of chronic acne is appropriate.  

(b) For each diagnosis, other than tinea pedis, determine whether there is clear and unmistakable evidence that the condition pre-existed the Veteran's active service.

If the examiner finds that the condition pre-existed the Veteran's service, the examiner should then determine if there is clear and unmistakable evidence that the condition was NOT aggravated beyond the normal progression during service.

If the examiner determines that any identified skin condition pre-existed service and was aggravated by service, the examiner should determine if it is at least as likely as not that the identified aggravated skin disorder from service is related to his current skin condition. 

(c) If the examiner determines that any diagnosed skin condition other than tinea pedis did not pre-exist service, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the identified skin disorder began in service or is otherwise related to service?  

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


